UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6292



MARTEZ COLEMAN,

                                           Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(7:06-cv-00083-gec)


Submitted: July 20, 2006                       Decided: July 26, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Martez Coleman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Martez Coleman, a federal prisoner, filed a petition

under   28   U.S.C.   §   2241   (2000),    raising    claims   under   United

States v. Booker, 543 U.S. 220 (2005). Although the district court

construed the § 2241 petition as a motion under 28 U.S.C. § 2255

(2000), we find that Coleman clearly intended to file a § 2241

petition.    He filed the petition on a standard § 2241 form in the

district of incarceration.         Because Coleman does not meet the

standard set forth in In re: Jones, 226 F.3d 328, 333-34 (4th Cir.

2000), we affirm the denial of relief.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                    AFFIRMED




                                    - 2 -